 
Exhibit 10.5
 
 
 
EARN-IN AGREEMENT
 
This EARN-IN AGREEMENT (the “Agreement”) is made as of Oct 22, 2009  (the
“Effective Date”), between and among (i) Zhang Xiao Yan, a Hong Kong individual
(the “Seller”); and (ii) the signatories to this Agreement indicated as
“Buyers,”[Tang Hui Tian, Jiang You Ru, Liu Chun Lin, Wei Wen De, Wang Bang Fu,
Zhao Ming An, Zhang Qing Qiu, Yang Xiao Jian, Meng Yuan Gang, Jiang Qi Feng, He
Wen Heng, Liu Gong Chun, Jia Jun Wen, Tan Yu Jing, Li Jing Hua, Ye Yuan Jian]
each an individual citizen of the People’s Republic of China (collectively, the
“Buyers”) (each of the foregoing, a “Party” and together, the “Parties”).
Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement.
 
RECITALS
 
A.
The Seller is the sole shareholder of Ingenious Paragon Global Limited, a
company organized and existing under the laws of British Virgin Islands
(“Holdco”). Holdco in turn is the sole equity holder of Forever Well Asia
Pacific Limited, a company organized and existing under the laws of Hong Kong.
Forever Well Asia Pacific Limited is the sole equity holder of Guangxi Liuzhou
Baicaotang Medicine Co. Ltd, a wholly foreign-owned company existing under the
laws of the People’s Republic of China (the “Operating Company”). The Buyers are
the former equity holders of the Operating Company.

 
B.
After the date of this Agreement, the Seller intends to enter into a share
exchange agreement (the “Exchange Agreement”) with a United States-domiciled
public reporting shell company whose securities are quoted on the
over-the-counter bulletin board (the “Shell Company”).  Upon consummation of the
transactions contemplated by the Exchange Agreement (the “Exchange
Transaction”), the Shell Company will, in exchange for the issuance of shares of
the common stock of the Shell Company, acquire 100% of the issued and
outstanding capital stock of Holdco, and, indirectly, sole ownership of the
Operating Company. The Call Right described in this Agreement will relate to
shares of the capital stock of Holdco until such time as those shares are
exchanged for shares of the Shell Company, and thereafter pari passu to the
shares of the Shell Company held by the Seller.

 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficient of which is acknowledged by the Parties, the Parties agree as
follows:
 
AGREEMENT
 
The Parties to this Agreement, intending to be bound thereby, in consideration
for the mutual promises and covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
the Parties, agree as follows.
 
ARTICLE I
 
CALL RIGHT
 
1.1  
Call Right.   The Buyers will have, during the Exercise Period, and according to
the following schedule, the right and option to purchase from the Seller, and
upon the exercise of such right and option the Seller will have the obligation
to sell to the Buyers, a portion of the Seller’s Shares identified in the Call
Exercise Notice (the “Call Right”).  Any Shares not purchased at a point in the
following schedule may be purchased at any later point in the schedule.
“Seller’s Shares” means those shares of the capital stock of the Holdco or, upon
and after the Exchange Transaction, those exchanged shares of the Shell Company
held by the Seller totaled at 22,480,000 shares of the Shell Company’s issued
and outstanding common shares, as the case may be at the time when the Buyer
exercises the Call Right.

 
(a)  
At any time after a date which the $20M 2009 after tax net incomeis achieved and
a satisfactory audit report is issued of the result according to US GAAP for the
2009 , but before the Expiration Date (as defined below), each Buyer may
exercise a Call Right to his or her Proportionate Share (as defined below) of
50% of the make-good shares of the Seller’s Shares.

 
1

--------------------------------------------------------------------------------


 
(b)  
At any time after a date which the $26M 2010 make-good is achieved and a
satisfactory audit report is issued according to US GAAP for the 2010 after tax
net income guaranteed to the investors in an equity financing (the “Equity
Financing”), but before the Expiration Date (as defined below), each Buyer may
exercise a Call Right to his or her Proportionate Share (as defined below) of
50% of the make-good shares of the Seller’s Shares.

 
As used in this Agreement, “Proportionate Share” means the percentage set forth
next to a Buyer’s name on Exhibit C to this Agreement.
 
1.2  
Call Period.  The Call Right will be exercisable by the Buyer by delivering a
Call Exercise Notice at any time during the period (the “Exercise Period”)
commencing on the earliest date on which a Call Right may be exercised pursuant
to Section 1.1 (the “Initial Call Date”) and ending at 6:30 p.m. (New York time)
on the fifth anniversary of the Initial Call Date (such date or the earlier
expiration of the Call Right is referred to herein as the “Expiration Date”).

 
1.3  
Exercise Process.   In order to exercise the Call Right during the Exercise
Period, the Buyer must deliver to the Seller a written notice of such exercise
substantially in the form attached hereto as Exhibit B (a “Call Exercise
Notice”) to such address or facsimile number set forth therein. The Call
Exercise Notice will indicate the number of the Seller’s Shares as to which the
Buyer is then exercising its Call Right and the aggregate Call Price. Provided
the Call Exercise Notice is delivered in accordance with Section 5.2 to the
Seller on or prior to 6:30 p.m. (New York time) on a Business Day, the date of
exercise (the “Exercise Date”) of the Call Right will be the date of such
delivery of such Call Exercise Notice. In the event the Call Exercise Notice is
delivered after 6:30 p.m. (New York time) on any day or on a date which is not a
Business Day, the Exercise Date will be deemed to be the first Business Day
after the date of such delivery of such Call Exercise Notice. The delivery of a
Call Exercise Notice in accordance herewith will constitute a binding obligation
(a) on the part of the Buyer to purchase and (b) on the part of the Seller to
sell, the Seller’s Shares subject to such Call Exercise Notice in accordance
with the terms of this Agreement.

 
1.4  
Call Price.

 
(a)  
With respect to any exercise of the Call Right, the per-share “Call Price” will
be equal to Three Hundred Thousand United State Dollars (US$300,000) (the
“Aggregate Call Price”), divided by 22,480,000

 
(b)  
The Buyers will pre-pay the aggregate Call Price to the Seller, in the amount of
Three Hundred Thousand United States Dollars, by wire transfer of immediately
available funds or by another method notified in writing by the Seller to the
Buyers before such payment is made, concurrently with the investment by the
investors in the Equity Financing.

 
(c)  
Within thirty (30) days after the Expiration Date, or upon written termination
and release by any Buyer of any unexercised Call Rights held by such Buyer,
Seller will refund to such Buyer the amount of the aggregate Call Price
corresponding to the Seller’s Shares as to which there is no longer a Call
Right, without interest.

 
1.5  
Delivery of the Shares.    Upon the receipt of a Call Exercise Notice and the
payment of the Call Price, the Seller will deliver, or take all steps necessary
to cause to be delivered, the Seller’s Shares being purchased pursuant to such
Call Exercise Notice.

 
ARTICLE II
 
ENCUMBRANCES; TRANSFERS, SET-OFF; ESCROW
 
2.1  
Encumbrances.   Upon exercise of the Call Right, the Seller’s Shares being
purchased will be sold, transferred and delivered to the Buyer free and clear of
any claim, pledge, charge, lien, preemptive rights, restrictions on transfers
(except as required by securities laws of the United States), proxies, voting
agreements and/or any other Encumbrance.

 
2

--------------------------------------------------------------------------------


 
2.2  
Lock-up; Transfers.   Prior to the Expiration Date, the Seller will not transfer
to any other Person and will continue to own, free and clear of any Encumbrance,
except (a) as may be required by the Exchange Agreement; and/or (b) as may be
required in order to give effect to the provisions of Section 2.5, such amount
of the Seller’s Shares as may be required from time to time to in order for the
Buyer to exercise its Call Right in full.

 
2.3  
Legend.   The Seller will cause a notification to be made in the share register
of Holdco, and, upon and after the Exchange Transaction, will cause to be placed
on any share certificate representing any of the Seller’s Shares, language in
substantially the form as follows:

 
“THE SHARES REGISTERED IN THE NAME OF [ • ] OR REPRESENTED BY THIS CERTIFICATE,
AS THE CASE MAY BE, ARE SUBJECT TO A CALL RIGHT WHICH PROHIBITS THEIR TRANSFER
TO ANY PERSON OTHER THAN THE HOLDER OF THAT RIGHT PRIOR TO THE EXERCISE OF THE
RIGHT OR ITS EXPIRATION. ANY PERSON ACCEPTING ANY INTEREST IN THE SHARES SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THE
EARN-IN AGREEMENT IN WHICH THAT CALL RIGHT IS SET FORTH, AND THE SHARES WILL
REMAIN SUBJECT TO THE CALL RIGHT AS PROVIDED THEREIN. A COPY OF THE EARN-IN
AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT
CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
 
2.4  
Set-off.   The Buyer will be absolutely entitled to receive all the Seller’s
Shares subject to the exercise of a Call Right, and for the purposes of this
Agreement, the Seller hereby waives, as against the Buyer, all rights of set-off
or counterclaim that would or might otherwise be available to the Seller.

 
2.5  
Escrow of the Seller’s Shares

 
(a)  
Upon the Exchange Transaction, the Seller will deliver to Anslow & Jaclin, LLP,
as collateral agent (the “Collateral Agent”), certificates representing the
Seller’s Shares. The certificates representing the Seller’s Shares (together
with duly executed stock powers in blank) will be held by the Collateral Agent.

 
(b)  
Upon receipt of a Call Exercise Notice, the Collateral Agent will promptly
deliver the Seller’s Shares being purchased pursuant to such Call Exercise
Notice in accordance with the instructions set forth therein and in accordance
with any other lock-up, make-good or similar agreement in place between the
Buyer or the Seller and other third party. In the event that the Collateral
Agent receives notice from the Parties that the Conditions have not been met,
the Seller’s Shares will be distributed in accordance with their instructions.

 
(c)  
After the delivery of the documents mentioned in the above paragraph (a),
neither party may wholly or partially terminate the escrow relationship with the
Collateral Agent or wholly or partially modify the terms and conditions agreed
for the escrow of the Seller’s Shares at any time before the 35th day subsequent
to the Expiration Date, except that the Buyers effectively enforced the Call
Right.

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1  
Representations and Warranties of the Seller.    The Seller represents and
warrants to the Buyer, that:

 
3

--------------------------------------------------------------------------------


 
(a)  
Due Authorization.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Seller.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of the Seller,
enforceable against the Seller in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 
(b)  
No Conflicts.   Neither the execution or delivery of this Agreement by the
Seller nor the fulfillment or compliance by the Seller with any of the terms
hereof will, with or without the giving of notice and/or the passage of time,
(i) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, (A) the organizational or charter documents
of the Seller or (B) any contract or any judgment, decree or order to which the
Seller is subject or by which the Seller is bound, or (ii) require any consent,
license, permit, authorization, approval or other action by any Person or
Governmental Body which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by the Seller or compliance with the
provisions hereof by the Seller does not, and will not, violate any provision of
any Law to which the Seller is subject or by which it is bound.

 
(c)  
No Actions.   There are no lawsuits, actions or, to the best knowledge of the
Seller, investigations, claims or demands or other proceedings pending or, to
the best of the knowledge of the Seller, threatened against the Seller that, if
resolved in a manner adverse to the Seller, would adversely affect the right or
ability of the Seller to carry out its obligations set forth in this Agreement.

 
(d)  
Title.  The Seller owns the Seller’s Shares free and clear of any Encumbrance
whatsoever, except as contemplated by this Agreement. The Seller has not entered
into nor is a party to any agreement that would cause the Seller to not own the
Seller’s Shares free and clear of any Encumbrance, except as contemplated by
this Agreement.

 
3.2  
Representations and Warranties of the Buyers.   Each Buyer represents and
warrants to the Seller, as to him/herself and not as to any other Buyer, that:

 
(a)  
Due Authorization.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Buyer. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of the Buyer,
enforceable against the Buyer in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.

 
(b)  
No Conflicts.  Neither the execution or delivery of this Agreement by the Buyer
nor the fulfillment or compliance by the Buyer with any of the terms hereof
will, with or without the giving of notice and/or the passage of time, (i)
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, (A) the organizational or charter documents of
the Buyer or (B) any contract or any judgment, decree or order to which the
Buyer is subject or by which the Buyer is bound, or (ii) require any consent,
license, permit, authorization, approval or other action by any Person or
Governmental Body which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by the Buyer or compliance with the
provisions hereof by the Buyer does not, and will not, violate any provision of
any Law to which the Buyer is subject or by which it is bound.

 
(c)  
No Actions.  There are no lawsuits, actions or, to the best knowledge of the
Buyer, investigations, claims or demands or other proceedings pending or, to the
best knowledge of the Buyer, threatened against the Buyer that, if resolved in a
manner adverse to the Buyer, would adversely affect the right or ability of the
Buyer to carry out its obligations set forth in this Agreement.

 
4

--------------------------------------------------------------------------------


 
ARTICLE IV
 
EVENTS OF DEFAULT AND TERMINATION
 
4.1  
Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events will constitute an event of
default (an “Event of Default”) with respect to such party:

 
(a)  
Failure to Pay or Deliver.  The failure by a Party to make, when due, any
payment under this Agreement or deliver the Seller’s Shares in accordance with
this Agreement, if such failure is not remedied on or before the third Business
Day after notice of such failure is given to the Defaulting Party.

 
(b)  
Breach of Agreement.  The failure by a Party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
4.1(a), which will be governed by Section 4.1(a)) to be complied with or
performed by such Party in accordance with this Agreement if such failure is not
remedied on or before the tenth Business Day after notice of such failure is
given to the Defaulting Party.

 
(c)  
Bankruptcy.  A Party (1) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (2) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (3) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any relief under
any Bankruptcy Law, or a petition is presented for its winding-up or
liquidation, and in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (A) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within 30 days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all of its assets; (7) has a
secured party take possession of all or substantially all of its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all of its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or rescinded, in each case within 30 days thereafter; (8)
causes or is subject to any event with respect to it that, under applicable Law,
has an analogous effect to any of the events described in clauses (1) through
(7); or (9) takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts.

 
4.2  
Liquidated Damages.   If at any time an Event of Default with respect to a Party
has occurred and is continuing, the other party may claim a liquidated damage up
to [·]% of the Call Price. The Event of Default will not affect the
effectiveness and performance of this Agreement.

 
5

--------------------------------------------------------------------------------


 
ARTICLE V
 
MISCELLANEOUS PROVISIONS
 
5.1  
Further Assurances. Each Party will execute and/or cause to be delivered to each
other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request (prior to, at or after the
Closing) for the purpose of carrying out or evidencing any of the transactions
contemplated by this Agreement.

 
5.2  
Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, courier or express delivery service
with receipt confirmed by signature of the addressee, to the address set forth
beneath the name of such Party below (or to such other address as such Party may
specify in a written notice given to the other Parties):

 
If to the Seller:
 
Flat E, 11/F Block 1, Venice Garden, No.1 Powing Road, Sheungshui, N.T. Hong
Kong
 
If to the Buyers:
 
No. 102 Chengzhan Road, Liuzhou City, Guangxi Province, PRC
 
       With Copies to:
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726



 
5.3  
Time of The Essence.   Time is of the essence of this Agreement.

 
5.4  
Headings, Gender and Usage.   The headings contained in this Agreement are for
convenience of reference only, will not be deemed to be a part of this Agreement
and will not be referred to in connection with the construction or
interpretation of this Agreement. For purposes of this Agreement: (a) the words
“include” and “including” will be taken to include the words, “without
limitation;” and (b) whenever the context requires, the singular number will
include the plural, and vice versa; and each of the masculine, feminine and
neuter genders will refer to the others.

 
5.5  
Governing Law and Language.   This Agreement, including all matters of
construction, validity and performance, will in all respects be governed by, and
construed in accordance with, the laws of Hong Kong (without giving effect to
principles relating to conflict of laws).  This Agreement is written in English
and the English language will govern any interpretation of this Agreement.

 
5.6  
Venue and Jurisdiction.   If any legal proceeding or other legal action relating
to this Agreement is brought or otherwise initiated, the venue therefore will be
in Hong Kong, which will be deemed to be a convenient forum.  Each of the
Parties hereby expressly and irrevocably consents and submits to the
jurisdiction of the courts in Hong Kong.

 
5.7  
Interpretation.  Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party may not be
applied in connection with the construction or interpretation of this Agreement.

 
5.8  
Successors and Assigns.  Each of the Parties will not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party. The provisions hereof will inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties. This Agreement is
binding upon, inures to the benefit of and is enforceable by Buyers, Seller and
their respective successors and assigns.

 
5.9  
Waiver.

 
(a)  
No failure on the part of any Person to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, will
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy will preclude any
other or further exercise thereof or of any other power, right, privilege or
remedy.

 
6

--------------------------------------------------------------------------------


 
(b)  
No Person will be deemed to have waived any claim arising out of this Agreement,
or any power, right, privilege or remedy under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such Person; and any
such waiver will not be applicable or have any effect except in the specific
instance in which it is given.

 
5.10  
Entire Agreement; Amendment.  This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof. Any term of this Agreement may be amended only with the written
consent of each Party.

 
5.11  
Severability.  In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, will be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, will not be impaired or otherwise affected and
will continue to be valid and enforceable to the fullest extent permitted by
law.

 
5.12  
Entire Agreement.   This Agreement sets forth the entire understanding of the
Parties relating to the subject matter hereof and supersedes all prior
agreements and understandings among or between any of the parties relating to
the subject matter thereof.

 
5.13  
Counterparts. This Agreement may be executed in several counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 
 [Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------


 
In Witness Whereof, the Parties have caused this Agreement to be executed and
delivered as of the date first set forth above.
 


 
“SELLER”
Zhang Xiao Yan, a Hong Kong individual
 
 
 
By:   Xiaoyan Zhang         
Name: Zhang Xiao Yan
 
 
Acknowledged and Agreed To:
“COLLATERAL AGENT”
Anslow & jaclin, LLP
 
By:   Richard I. Anslow      
Name: Richard I. Anslow
Title: Managing Partner
 
“BUYER”
[Tang Hui Tian], an individual citizen of the People’s Republic of China
 
 
By:    Huitian Tang         
Name: Tang Hui Tian
“BUYER”
[Wei Wen De], an individual citizen of the People’s Republic of China
 
 
By:     Wei Wen De         
Name: Wei Wen De
 
“BUYER”
[Jiang You Ru], an individual citizen of the People’s Republic of China
 
 
By:    Jiang You Ru         
Name: Jiang You Ru
 
“BUYER”
[Wang Bang Fu], an individual citizen of the People’s Republic of China
 
 
By:    Wang Bang Fu         
Name: Wang Bang Fu
 

 
8

--------------------------------------------------------------------------------


 
“BUYER”
[Liu Chun Lin], an individual citizen of the People’s Republic of China
 
 
By:    Liu Chun Lin         
Name: Liu Chun Lin
 
“BUYER”
[Zhao Ming An], an individual citizen of the People’s Republic of China
 
 
By:    Zhao Ming An         
Name: Zhao Ming An
 
“BUYER”
[Zhang Qing Qiu], an individual citizen of the People’s Republic of China
 
 
By:    Zhang Qing Qiu        
Name: Zhang Qing Qiu
 
“BUYER”
[Yang Xiao Jian], an individual citizen of the People’s Republic of China
 
 
By:    Yang Xiao Jian         
Name: Yang Xiao Jian
 
“BUYER”
[Meng Yuan Gang], an individual citizen of the People’s Republic of China
 
 
By:    Meng Yuan Gang        
Name: Meng Yuan Gang
 
“BUYER”
[Jiang Qi Feng], an individual citizen of the People’s Republic of China
 
 
By:    Jiang Qi Feng         
Name: Jiang Qi Feng
 
“BUYER”
[He Wen Heng], an individual citizen of the People’s Republic of China
 
 
By:    He Wen Heng          
Name: He Wen Heng
 
“BUYER”
[Liu Gong Chun], an individual citizen of the People’s Republic of China
 
 
By:    Liu Gong Chun         
Name: Liu Gong Chun
 
“BUYER”
[Jia Jun Wen], an individual citizen of the People’s Republic of China
 
 
By:    Jia Jun Wen           
Name: Jia Jun Wen
 
“BUYER”
[Tan Yu Jing], an individual citizen of the People’s Republic of China
 
 
By:    Tan Yu Jing           
Name: Tan Yu Jing
 
“BUYER”
[Li Jing Hua], an individual citizen of the People’s Republic of China
 
 
By:    Li Jing Hua           
Name: Li Jing Hua
 
“BUYER”
[Ye Yuan Jian], an individual citizen of the People’s Republic of China
 
 
By:    Ye Yuan Jian           
Name: Ye Yuan Jian
 

 


9

--------------------------------------------------------------------------------


 
Attachments:
 
Exhibit A Certain Definitions
Exhibit B                      Form of Call Exercise Notice
 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of this Agreement (including this Exhibit A):
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Call Exercise Notice” is defined in Section 1.3.
 
“Call Price” is defined in Section 1.4(a).
 
“Call Right” is defined in Section 1.1.
 
“Collateral Agent” is defined in Section 2.5(a).
 
“Conditions” means Conditions 1 through 4, in the aggregate.
 
“Effective Date” is defined in the Preamble.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, Order, proxy, option, right of first refusal,
preemptive right, community property interest, legend, defect, impediment,
exception, reservation, limitation, impairment, imperfection of title, condition
or restriction of any nature (including any restriction on the transfer of any
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
 
“Exchange Agreement” is defined in the Recitals.
 
“Exchange Transaction” is defined in the Recitals.
 
“Exercise Date” is defined in Section 1.3.
 
“Exercise Period” is defined in Section 1.2.
 
“Expiration Date” is defined in Section 1.2.
 
“GAAP” means generally accepted accounting principles consistently applied
during the relevant period.
 
“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-Governmental Body of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); (d)
multi-national organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
 
“Holdco” is defined in the Recitals.
 
“Initial Call Date” is defined in Section 1.2.
 
11

--------------------------------------------------------------------------------


 
“Law” means any national, federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation issued, enacted, adopted,
passed, approved, promulgated, made, implemented or otherwise put into effect by
or under the authority of any Governmental Body.
 
“Operating Company” is defined in the Recitals.
 
“Party” and “Parties” are defined in the Preamble to this Agreement.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Seller’s Shares” is defined in Section 1.1.
 
“Shell Company” is defined in the Recitals.
 
“US GAAP” means United States Generally Accepted Accounting Principles
consistently applied.
 
12

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF CALL EXERCISE NOTICE
 
 
 
[Date]
 
ZHANG XIAO YAN (the “Seller”)
 
Flat E, 11/F Block 1, Venice Garden
No.1 Po Wing Road
Sheungshui, N.T. Hong Kong


 

 
Re:
Earn-In Agreement dated [ August 31, 2009 ] (the “Earn-In Agreement”), between
[Tang Hui Tian, Jiang You Ru, Liu Chun Lin, Wei Wen De, Wang Bang Fu, Zhao Ming
An, Zhang Qing Qiu, Yang Xiao Jian, Meng Yuan Gang, Jiang Qi Feng, He Wen Heng,
Liu Gong Chun, Jia Jun Wen, Tan Yu Jing, Li Jing Hua, Ye Yuan Jian] (the
“Buyer”) and ZHANG XIAO YAN (the “Seller”)

 
Dear Ms. Zhang
 
 
In accordance with Section  1.3 of the Earn-In Agreement, the Buyer hereby
provides this notice of exercise of the Call Right in the manner specified
below:
 
 

 
(a)
The Buyer hereby exercises its Call Right with respect to the Seller’s Shares
pursuant to the Earn-In Agreement.

 

 
(b)
The Buyer will pay the sum of $____________ to the Seller.

 

 
(d)
Pursuant to this exercise, the Seller will deliver to _______________ the
Seller’s Shares in accordance with the instructions attached hereto.



 
 
 
Dated: _______________, ______
       
Buyer



 


 
13

 
 